DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 15 February 2021, to the non-final rejection dated 13 November 2020 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
In view of the Applicant’s response, the status of the rejections of record is as follows:

Status of the Claims
Claims 1-16 and 19-22 are pending and rejected.
Claims 17-18 were cancelled by the Applicant.

Objection Withdrawn

Claim Objections
The objections to claim 1 over typographical errors are withdrawn in view of the present amendment.
Rejections Maintained

Claim Rejections - 35 USC § 112
The rejection of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.
Claims 1-22 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over the phrase “5-(alkoxycarbonyl)furan-2-carboxylic acids (ACFC) in an amount greater than 85 wt%” since it was unclear whether it is intended to be a mixture of several esters or one ester selected from the genus.
Applicant has amended the phrase to read “at least one 5-(alkoxycarbonyl)furan-2-carboxylic acids (ACFC) in an amount greater than 85 wt%”.  The term “5-(alkoxycarbonyl)furan-2-carboxylic acids” remains plural.  Therefore, as written, it remains unclear whether this amended phrase either (i) requires that a single “one” ACFC selected from the genus be present in an amount greater than 85 wt%, or (ii) if a mixture of multiple different 5-(alkoxycarbonyl)furan-2-carboxylic acids, wherein no one acid is present at greater than 85 wt% but wherein the combined total amount of acids is greater than 85 wt%, is within scope.
The Examiner suggests clarifying by either indicating: “a 5-(alkoxycarbonyl)furan-2-carboxylic acid (ACFC) in an amount greater than 85 wt%” to indicate that a single ester is required to be present at greater than 85 wt%, or “one or more 5-(alkoxycarbonyl)furan-2-carboxylic acids (ACFC) in an amount greater than 85 wt%” to clearly indicate that either a single ester or a mixture of esters can meet the limitation.

The rejection of Claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is maintained.
The rejection is set forth at pages 13-14 of the previous office action.
Applicant does not address the substance of the rejection in the amendment or the arguments.
The rejection is therefore maintained for the reason of record, it is reproduced below as it was previously set forth for convenience:

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 requires “5-(alkoxycarbonyl)furan-2-carboxylic acids (ACFC) in an amount greater than 85 wt%”.  Claim 5 depends from claim 1 and requires that “ACFC is greater than 80 wt%”.  
(i) Claim 5 fails to include all the limitations of the claim upon which it depends since it can have greater than 80 wt% ACFC, but less than 85 wt% ACFC, which range is outside that required by claim 1.
(ii) Claim 5 fails to further limit the subject matter of the claim upon which it depends since there are no claim 1 compositions which do not also fall into the scope of claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Art Rejections Maintained
Four art rejections were set forth in the previous office action: 
Claims 1-22 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHI (US20050208582) at pages 4-6.
Claims 1-22 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHMUCK (Eur. J. Org. Chem. 2006, 4385–4392) at pages 6-9.
Claim 1-12 and 14-16 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SANBORN (US 20120059178) at pages 15-18.
Claims 1-22 were rejected under 35 U.S.C. 103 as being unpatentable over Sanborn as applied to claims 1-12 and 14-16 above, and further in view of the teachings found therein at pages 19-20.

All four rejections are maintained with respect to presently pending claims 1-16 and 19-22.  The previous rejection of claims 17-18 is moot. The rejections as previously set forth are reproduced below for convenience:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



[1] Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHI (US20050208582, of record).  See the composition produced in the reference production example 732 on page 129:

    PNG
    media_image1.png
    561
    722
    media_image1.png
    Greyscale

The reference procedure indicates that the oxidation reaction process uses an aldehyde as a starting material for an oxidation process to produce the corresponding acid.  This starting aldehyde is identical to instant alkyl 5-formylfuran-2-carboxylate (AFFC); a benzyl group is a substituted methyl which is an “alkyl” under the broadest reasonable interpretation.  The reference indicates that the isolated product composition contains the mono-ester (an instant alkyl 5-(alkoxycarbonyl)furan-2-carboxylic acid, ACFC) and is silent as to the presence of the corresponding dicarboxylic acid (instant furan-2,5-dicarboxylic acid, FDCA) at a trace level of at least 0.01%.  The Examiner asserts that the process uses an aqueous reaction process which would be fully expected to produce such a trace level of a carboxylic acid from the corresponding ester thereof.  For example, the hydrolysis of esters to acids necessarily occurs through an equilibrium process in aqueous solvent mixtures.
As to the presence of the two aldehyde containing materials, AFFC and FFCA, the Examiner asserts that at least trace amounts of these materials are necessarily present since the ester aldehyde is used as starting material and as above, the hydrolysis of esters to acids necessarily occurs through an equilibrium process in aqueous solvent mixtures.  Thus, the oxidation reaction would be expected to proceed to a conversion level that is less than 100% and there would necessarily be some trace amounts of both the starting ester-aldehyde compound (AFFC) and the corresponding hydrolysis product (FFCA) present in the reaction mixture.  The reaction mixture is processed using an extractive procedure which would not be expected to fully remove these contaminants.  
As to the required feature of “b* less than 20”.  This is a measure of the color of a substance. The color of a composition is an intrinsic property which relates to the chemical structure of the component(s) and the presence or absence of colored contaminant materials.  The reference substance is considered to be a claimed “composition” which necessarily possesses the structure necessary to exhibit the claimed color characteristic at least since it was purified by extraction from aqueous solution and is described as “white”.
The Examiner therefore asserts that the prior art composition is the same as that claimed.
See MPEP 2112.01. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.”

[2] Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHMUCK (Eur. J. Org. Chem. 2006, 4385–4392, IDS). See the composition produced in the reference procedure for producing compound 10 from compound 9 on page 4389, the scheme 1 on page 4386 shows the transformation:

    PNG
    media_image2.png
    141
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    637
    776
    media_image3.png
    Greyscale

The reference procedure indicates that the reaction process uses an alcohol as a starting material in an oxidation process to produce the corresponding acid.  This transformation necessarily proceeds through the corresponding aldehyde as an intermediate.  This intrinsic intermediate aldehyde is identical to instant alkyl 5-formylfuran-2-carboxylate (AFFC).  The reference indicates that 66% yield of product is obtained by processing the initial crude reaction solid by dissolving in aqueous sodium hydroxide solution and then acidifying to precipitate a final product solid.  The product composition contains the mono-ester (an instant alkyl 5-(alkoxycarbonyl)furan-2-carboxylic acid, ACFC) and is silent as to the presence of the corresponding dicarboxylic acid (instant furan-2,5-dicarboxylic acid, FDCA) at a trace level of at least 0.01%.  Sodium hydroxide solution would be expected to produce at least trace amounts of carboxylic acids from any carboxylic esters present in the initial crude reaction solid.  The Examiner asserts that the process uses an aqueous reaction process which would be fully expected to produce such a trace level of a carboxylic acid from the corresponding ester thereof.  
As to the presence of the two aldehyde containing materials, AFFC and FFCA, the Examiner asserts that at least trace amounts of these materials are necessarily present since the ester aldehyde is necessarily produced as an intermediate in the oxidation reaction and as above, the hydrolysis of esters to acids necessarily occurs in the dissolution in aqueous sodium hydroxide step.  Thus, the oxidation reaction would be expected to proceed to a conversion level that is less than 100% and there would necessarily be some trace amounts of both the intermediate ester-aldehyde compound (AFFC) and the corresponding hydrolysis product (FFCA) present in the reaction mixture.  The reaction mixture is processed using an extractive procedure which would not be expected to fully remove these contaminants.  
As to the required feature of “b* less than 20”.  This is a measure of the color of a substance. The color of a composition is an intrinsic property which relates to the chemical structure of the component(s) and the presence or absence of colored contaminant materials.  The reference substance is considered to be a claimed “composition” which necessarily possesses the structure necessary to exhibit the claimed color characteristic at least since it was purified by extraction from aqueous solution and is isolated using a crystallization step.
The Examiner therefore asserts that the prior art composition is the same as that claimed.
See MPEP 2112.01. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.”

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[1] Claim 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SANBORN (US 20120059178).
SANBORN conducts an oxidation process using butoxymethylfurfural as the starting material and under conditions analogous to those in the instant application to obtain the claimed compositions.   
Sanborn examples 13-14 on page 6 both use cobalt acetate, manganese acetate, acetic acid and bromide anion under high pressure in the presence of oxygen to effect the oxidative conversion of butoxymethylfurfural to 5-(butoxycarbonyl)furan-2-carboxylic acid (an “ACFC”).  Example 14 is shown below:

    PNG
    media_image4.png
    674
    997
    media_image4.png
    Greyscale

Scheme (III) on page 3 shows the transformation. 

    PNG
    media_image5.png
    228
    385
    media_image5.png
    Greyscale

Example 14 indicates that the product was obtained by filtration of precipitated solid (a “crystallization”) and that NMR analysis indicates that “substantially pure” product was recovered.
The Examiner asserts that “substantially pure” is at least >85 wt%.
Furthermore, see also example 16 at page 6 which teaches a purification process of an oxidation reaction mixture to obtain a >90% pure sample of “ester/acid” (5-(butoxycarbonyl)furan-2-carboxylic acid).

    PNG
    media_image6.png
    381
    668
    media_image6.png
    Greyscale

The reference teaches that the oxidative process involves two oxidations, the oxidation of the alkoxymethyl moiety to the ester and the oxidation of the aldehyde to the acid, see paragraph 19 and the “right side” of scheme I on page 2:

    PNG
    media_image7.png
    220
    516
    media_image7.png
    Greyscale

These two separate oxidative processes necessitate that two partially oxidized materials be present as intermediates in the process, wherein only one of the two oxidations has occurred.  One of these partially oxidized intermediates is butyl 5-formyl-2-carboxylate which is an instant alkyl 5-formyl-2-carboxylate (AFFC).  At least a trace amount of this partially oxidized intermediate compound would fully be expected to be present in the “substantially pure” product material isolated form the reaction mixture.  For example, Applicant’s procedure uses analogous reaction conditions and traces of the AFFC aldehyde substance is present in the isolated product.
The reference reaction conditions involve heating in a protic solvent under high temperature and pressure.  These conditions would be fully expected to produce at least trace amounts of the carboxylic acid variants of any carboxylate esters present in the mixture.  In this regard, the intermediate butyl 5-formyl-2-carboxylate present in the reaction mixture as well as the product 5-(butoxycarbonyl)furan-2-carboxylic acid would each be fully expected to be hydrolyzed, at least in trace amounts, to produce the corresponding acids 5-formyl-2-carboxylic acid (FFCA) and furan-2,5-dicarboxylic acid (FDCA).  This conclusion is supported at least at page 4, paragraphs 29-30 which describes that FDCA formed in the reaction co-precipitates with the ester acids – the only way that this material can be present is through the occurrence of such hydrolysis. 
The isolated “substantially pure” product material would therefore be fully expected to contain small amounts of the hydrolysis products FFCA and FDCA as well as the partially oxidized intermediate AFFC - note that the presence of one molecule of each of the aldehydes FFCA and AFFC meets the claim limitations.
As to the color properties (b*) of the isolated substance, the reference is silent.  The Examiner asserts that the at least the purified material of example 16 meets the instant b* limitations at least since the process conditions used to obtain the reference composition are analogous as those used to obtain those instantly claimed.
The Examiner therefore asserts that the prior art composition is the same as that claimed.
See MPEP 2112.01. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.”

[2] Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn as applied to claims 1-12 and 14-16 above, and further in view of the teachings found therein.
As discussed above, the material of Sanborn (at least the “ester/acid” of example 16) anticipates the instant claims, however the absolute amounts of ACFC and FDCA present are not precisely disclosed and the b* properties are not described.
Instant claim 13 requires > 95 wt% ACFC; example 16 is >90%.
Instant claims 17-21 require various cutoffs for b*, the lowest being claim 21 with b* < 0.5.  This represents the amount of yellow color present in the material.
Instant claim 22 requires FDCA < 5 wt%.  Example 16 doesn’t specify how much FDCA is present but since there is >90% ACFC the amount of FDCA could be higher than the claim 22 limitation.
Sanborn teaches at page 4, paragraphs 29-30 that the disclosed oxidation process produces samples of “ester acids” which can be purified:

    PNG
    media_image8.png
    451
    689
    media_image8.png
    Greyscale

The reference thus teaches that the ester/acid materials obtained directly from the reaction mixture may be further purified if unacceptable levels of the diacid FDCA are present.  This “second purification step” is based on differences in solubility and represents a type of crystallization process.
Thus, if the ester/acid (ACFC) material isolated using the Sanborn oxidation process contained too much diacid (FDCA) and/or too much trace impurities such as the aldehydes FFCA and/or AFFC and/or if the material was too yellow (b* value was too high) – one would simply conduct the known further purification crystallization process described by Sanborn and repeat one or more times as necessary until the desired purity and/or color levels were achieved.

Applicant’s Traversal / Examiner’s Response
Applicant traverses the prior art rejections at pages 5-7 of the response.
(1) It is asserted that “the b* has been reduced in Claim 1 to be clearly outside the cite art”.  The Examiner does not find this persuasive at least since there is no evidence presented that the cited art does not provide for the required color characteristics.  The Examiner asserted that the prior art compositions meet the b* limitations of the claims, including previous claim 18 which required b* less than 5.  The response includes only a conclusory statement that the prior art does not meet this limitation.  Per MPEP 2145 (I): “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection” and “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”
(2) It is asserted that the prior art uses different process steps than Applicant: “The cited art by the examiner differ from applicant's process in the following and therefore the composition would be different as well. The differences are as follows: (1) the cited art utilizes a different starting material; and (2) the cited art utilizes multiple steps to produce the desired compound. After utilizing a different starting material, the cited art then goes through esterification and multiple separation steps. By contrast, the applicant's process is done by directly oxidizing…” and “Applicant's process is unexpected because one skilled in the art would expect the ester group in compound (II) to be hydrolyzed. However, this does not happen so applicant has discovered a process that is more efficient than the cited art.”
This is not persuasive since the instant claims are not drawn to a process but to a composition.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the oxidation of compound “II”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The grounds of rejection assert only that the composition is either identical to that claimed or the claimed composition is obvious over the reference composition.  The claims do not require any method steps.
(3) Applicant argues that since there are differences between the processes used to obtain the reference compositions and those used to obtain those instantly claimed that there are also differences in the obtained products.  This is supported by arguing that the products differ because of the variable nature of the reference processes - the composition is produced by a multi-step process and thus is different from applicant's process.  The Examiner responds that the cited oxidation procedures of OHI, SCHMUCK and SANBORN shown above each involves a single chemical step and are not “multi-step” such that the variability asserted is not recognized.  
(4) With respect to the obviousness rejection and motivation to provide further purification to get the components in the desired range Applicant argues: “Applicant's composition has a lower b* value. Applicant concedes that perhaps this composition would be desirable to produce, and inventors may try different steps to get the compound. However, desirability and obviousness are not equivalent, and the cited art did not enable the production of this composition made from one step. To further advance prosecution, applicants have amended claims to consisting essentially of which means that the cited art will have to teach all and enable the essential components in the cited range.”  The Examiner responds that there is no evidence provided regarding the asserted lower b* value relative to the art and further that that there is no requirement that the instant composition be provided in one step.  Purification of compounds to obtain desirable properties, such as color, is common and routine in the art of organic chemistry and a skilled artisan would expect that routine purification procedures such as crystallization, chromatography, etc could readily be used to provide for improved color characteristics if they were desirable.  There is no burdensome amount of experimentation necessary and no issues with enablement of such a procedure.  Applicant’s assertion regarding amending the “claims to consisting essentially of which means that the cited art will have to teach all and enable the essential components in the cited range” is not relevant at least since no such amendment has been made.
(5) Applicant asserts that “nowhere does the Examiner establish that the applicant's composition comprises greater than 85% ACFC and has a b* of less than 20”.  The Examiner responds that the each of the grounds of rejection addressed these limitations and a sound basis for believing that the products of the applicant and the prior art are the same was established.  Applicant’s rebuttal only makes conclusory arguments that the prior art does not meet these limitations and provides no evidence or technical reasoning to refute the Examiner’s contentions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625